Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Acknowledgement is hereby made to the Preliminary Amendment filed with the application papers.  The amendments to the specification and abstract have been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The recited attachment detector that is configured to compare the pressure in the pump chamber … and detect attachment of the valve element to the valve seat in a case where the pressure in the pump chamber is equal to or lower than the threshold value,  in claim 1.  The attachment detector is described in the specification at para.’s 0040 & 0041 and depicted in drawing FIG. 1 with a flow chart showing algorithm steps to implement the function in FIG. 3.
The recited valve element driver for actively driving the valve element, in claim 2.  The valve element driver is described in the specification at para. 0051. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (International Patent Publication No. WO 01/46590) in view of Dourdeville (International Patent Publication No. WO 2007/121230).
As to claim 1, Beck discloses a liquid sending device (FIG. 1, Abstract) comprising: 
a plunger pump 1 (piston pump analogous to recited plunger pump since piston 2 is equivalent structurally to a plunger), which performs an intake operation of liquid (Abs. “hydraulic fluid) to and a discharge operation of liquid from a pump chamber 3 and in which pressure in the pump chamber 3 in a case where the intake operation is performed is lower compared to a case where the discharge operation is performed (inherent in operation of any positive displacement piston/plunger pump, i. e., higher discharge pressure than intake pressure), 
a valve 8 that is provided at an inlet port of the plunger pump 1 (FIG. 1, as shown), 
a pressure sensor 10 (Trans. p. 3, lls. 87-94) that detects the pressure in the pump chamber; and 
an attachment detector (p. 3, lls. 89-92, pressure sensor, “sensor device 10 can then control … depending on the value measured… determing opening or closing times of the suction valve “ – interpreted as providing equivalent control capability; providing active control of valve based upon pressure ) that is configured to compare the pressure in the pump chamber detected by the pressure sensor (Id, measuring pressure over time is interpreted as comparing pressure in the pump chamber in the manner claimed).
Beck is silent as to the valve being a check valve that has a spherical valve element and a valve seat on which the valve element is to be seated, and passively operates according to the pressure in the pump chamber in such a direction that the valve element is seated on or detached from the valve seat.  Beck provides an actuatable solenoid type of inlet valve 8 (as depicted in FIG. 1).  In this regard, Dourdeville teaches an inlet valve arrangement 10, 12 for a liquid pump in the form of a check valve (FIG. 1, para. 0025) having a spherical valve element 22 and valve seat 23 that operates in the manner claimed with the valve element seated or detached from the valve seat.   This is a specialized check valve designed to operate with the liquid pump to be controlled actively using an actuator comprising a linear positioning component 26 (para. 0026, inter alia) much in the same manner as the inlet valve 16 of the instant invention.   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to replace the inlet valve of Beck with the inlet valve of Dourdeville as a simple substitution of one known inlet valve for another since it would be known to provide suitable inlet valve performance with expected results including the capability of being actively controlled in the same manner as Beck and the instant invention.  The use of the inlet valve of Dourdeville in the combination of Beck is considered a simple substiture of one known valve for that of another. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Beck is further silent as to the attachment detector being configured to compare the detected pressure with a preset threshold value and detect attachment of the valve element to the valve seat in a case where the pressure in the pump chamber is equal to or lower than the threshold value.  In this regard, Dourdeville teaches a control for a liquid pump having an actively controlled inlet valve.  This control includes pressure transducers arranged to detect pressures in the cylinder (para. 0048) in order to actively open the inlet valve as a result of the cylinder pressure falling below a pressure threshold (para. 0090).  This capability is designed to address the problem of the valve sticking in the closed position which can render the pump inoperable (refer to para. 0003, inter alia).   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Beck’s control to detect attachment of the valve element to the valve seat when the pressure is equal to or lower than a threshold pressure in order to actively open the inlet valve and allow flow to operate the pump even with the inlet valve being stuck, as taught by Dourdeville (para. 0003).  Note that Dourdeville’s detection of pressure below the threshold pressure is an indication of ”…attachment of the valve element to the valve seat” which indicates the stuck valve condition.
As to claim 2, once modified, Dourdeville further teaches the check valve has a valve element driver (FIG. 1, para. 0026, formed by linear positioning component 26 and actuating elements including movable elements 34, 46 interpreted as an equivalent to the structure disclosed in the instant specification for performing the function)  for actively driving the valve element seated on the valve seat in such a direction that the valve element 22 is detached from the valve seat 23, the liquid sending device includes a valve element drive controller (FIG. 4b, para. 0087, detailing control components forming recited drive controller) for controlling an operation of the valve element driver, and the valve element drive controller is configured to actively drive the valve element by the valve element driver in such a direction that the valve element is detached from the valve seat, only in a case where the attachment detector detects attachment of the valve element to the valve seat (Dourdeville’s control contemplates addressing the problem of valve sticking closed with active control, as discussed at para. 0003 with the implementation details further described in para.’s 0090, inter alia; interpreted as providing this capability).
As to claim 3, once modified, Dourdeville further teaches the valve element driver includes a pin 38 (FIG. 1) provided to be movable inside of the valve seat 23 and an operating element 34, 36 that causes the pin 38 to operate and press the valve element 22 in such a direction that the valve element 22 is detached from the valve seat 23, and at least a portion, which slides inside of the valve seat 23.  However, Dourdevillie is silent as to the pin being expressly made of a same material as the valve seat.  Dourdeville does discuss suitable valve component materials and coatings (para.’s 0101 – 0105) that provide increased wear and corrosion resistance.  With this in mind, one of ordinary skill in the art would have found it obvious to form the pin and valve seat of the same material in order to provide a material suitable for intended use in the high wear environment experienced by the valve accordingly.
As to claim 4, once modified, Dourdeville further teaches the valve element driver includes a pin 38 (FIG. 1) provided to be movable inside of the valve seat 23 and an operating element 34, 36 that causes the pin 38 to operate and press the valve element 22 in such a direction that the valve element 22 is detached from the valve seat 23, and diamond-like carbon coating (para. 0104, suitable DLC coatings) is applied to at least one of an outer peripheral surface of the pin 38 and an inner side surface of the valve seat 23 (para. 0105, “valve actuating element 38, … such as a valve seat” – interpreted as on at least one of the recited surfaces accrodingly).     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746